Progress towards the achievement of the Millennium Development Goals: mid-term review in preparation of the UN high-level meeting in September 2010 (debate)
The next item is the debate on the report by Mr Cashman on progress towards the achievement of the Millennium Development Goals: mid-term review in preparation of the UN high-level meeting in September 2010.
rapporteur. - Madam President, can I say, as I begin, I think we should really call these not 'Millennium Development Goals', but 'millennium development challenges'. So often the word runs off our tongue - 'the MDGs' - but do we ever actually revisit what they are?
Back in the year 2000 when we were going through economic boom times, we made promises and we made commitments. Sadly, colleagues, those commitments have not yet been achieved. We are five years away from the date that we set, 2015, when we would tackle these major challenges.
Let me restate them: the major challenges are extreme poverty and hunger, access to universal primary education, gender equality, child mortality, maternal health, AIDS, malaria and TB, environmental sustainability and global partnership for development: eight millennium development challenges which still remain challenges. And now, during this week, the EU will come together to hopefully forge a united position ahead of the September plenary at the United Nations in New York.
But I have to say the signs are worrying. There is a lack of commitment to that 0.7% of our gross national income that we said we would commit to taking on these challenges. In some of the least developed countries we are slipping way, way away from the targets that we need to be reaching mid-way through.
There has been some progress and, yes, the investment that we have made - and I use that term wisely - the investment that we have made so far has paid off. The maternal health improvements are there. Child mortality rates are low, low, low and, yes, the numbers of children dying are gradually decreasing.
But our problem is that, not only do we need more money to tackle these commitments, we now need additional finances to tackle the problems associated with climate change which are bedevilling the positions that we are taking in the developing countries and the least developed countries.
And that is why in my report I have looked at not only what we have done so far, but how much more we need to do. And that means looking at the big problem we have in the European institutions of policies, on the one hand, that want to deliver positive change and policies, on the other, which contradict and undermine that.
Think of trade, think of the common agricultural policy, think of the common fisheries policy. Without policy coherence our investment in these countries will never pay off. And it is investment. It is in our long-term economic interest to get rid of these MDGs, to achieve them and get rid of these problems that curse individual lives across the world.
So what I want to see is leadership from the EU. Not the minimum set that they can agree on, but a commitment to that 0.7% of gross national income, a commitment to additional financing; and we do not want a redefinition of overseas development assistance. There must be no tinkering at the edges.
So we have an interesting debate tonight. I want to thank the NGOs across Europe for supporting my report. I wish us tonight and especially in the vote tomorrow to put aside our political differences. It will not be a perfect report; nothing produced by this House ever is, but let me say this: let us not now use party political differences to take away from ourselves the opportunity to go for a united position at the United Nations and achieve the MDGs by 2015.
Member of the Commission. - Madam President, the power and the importance of the MDGs come from being a collective commitment to shared development goals. They stand as a common framework to coordinate and check international development activities. They help galvanise development efforts and help deliver opportunity to millions of people around the world.
Despite impressive gains, however, overall progress has been uneven among the different goals, across regions and within developing countries. 2010 really is a milestone. It is necessary to consider what we got right and what went wrong, and what have been the key successes and failures since the signing of the Millennium Declaration.
It is important to reflect on how best to approach the next phase and how to accelerate progress in areas that are lagging behind. It is also critical that progress towards meeting the MDGs is robust and sustained. Strengthening country-owned institutions, policies and service-delivery systems will be essential, as will avoidance or mitigation of shocks and the promotion of broad-based economic growth.
Mr Cashman's excellent report responds to the issues mentioned and gives powerful guidance for the European Union in preparation for the United Nations high-level meeting in September and beyond.
I am pleased to see a strong convergence between Mr Cashman's report and the Commission's communication, a 12-point EU action plan in support of the Millennium Development Goals. We need to respect our aid commitments of 0.7% of GNI by 2015 at the latest. We need to turn aid effectiveness from a good concept into tangible reality. We need to ensure that policy coherence for development becomes a strong tool to guide EU decision-making. We need to pay special attention to countries most off-track, including those in situations of conflict and fragility. We need to pay particular attention to the MDGs that are most off-track, at the same time maintaining an integrated comprehensive approach to the MDGs.
I very much agree that governance is central to the successful achievement and sustainability of the MDGs. The commitment to govern effectively is a basic condition of any pursuit of public development strategies and policy. With the delivery on other commitments we need improved predictability and effectiveness to support country-led developments that foster inclusive economic growth and increase public investments in education, health and infrastructure, enhance success to clean energy and promote low-carbon development. Our aid should act as a catalyst to accelerate domestic resource mobilisation to finance MDGs.
I shall also say a brief word on the discussions we had in the Foreign Affairs Council today. I am broadly satisfied with the conclusions we have reached. There is a clear commitment to meet the 0.7% ODA commitment by 2015. Council adopted gender equality and women's empowerment in the development plan of EU action for the years 2010 to 2015. Also, the 12-point EU action plan on MDGs proposed by the Commission is reflected rightly.
The Council has agreed to make a real step forward in terms of aid effectiveness, inviting concrete proposals from the Commission. I believe that, whilst we should not be complacent, it represents a package that will enable us to lead by example in New York. It is by no means perfect, but provides a basis for progress. Once again my congratulations on Parliament's MDGs report.
Madam President, first of all I would like to thank Mr Cashman for the pleasant company as he discussed these extremely pressing and important issues. I would also like to say that it was interesting for me as an old Swedish parliamentarian to be here in the European Parliament and witness the attempts to reach consensus. We did not expect our groups to manage to reach complete agreement.
Now Mr Cashman is saying - and I entirely agree with him - that we need more resources. However, I do not believe that it should always be a question of more taxes. I would say this: give the entrepreneurs free rein and give them a chance in the poor countries so that jobs are created. I do not believe that the moratorium proposed by Mr Cashman is a wise move either. However, I would very much like to underline what is stated in paragraph 47, which strongly urges us to get to grips with the discrimination against certain groups that is found in the many poor countries. This is something that I, and surely many other people, think is an issue that we need to spend a lot of time on in our discussion of the Millennium Development Goals.
There is talk about 0.7%. I would very much like us to talk about 1% of GNI, because I believe that the rich countries actually have a responsibility to ensure that they at least achieve this amount. Then there is another matter. I do not believe that it is particularly wise to take the decision that the countries must attain 0.7% even if we want to, because I believe that in many respects this would be a waste of time.
However, these issues are urgent and, from a moral point of view, are the most pressing issues that this Chamber could be concerned with. The fact that people are dying of hunger and thirst should be something that all Members of the European Parliament find intolerable.
As has been emphasised earlier, the economic and financial crisis we are going through is leaving a significant mark on the targets assumed by Member States as part of the Millennium Development Goals. This is why I greatly appreciate the realistic, logical approach adopted by the report's author, Mr Cashman.
We are pleased to note, 10 years after setting the Millennium Development Goals, that a range of progress has been made in combating extreme poverty, hunger and HIV, even though this progress does not go far enough. While identifying critical points in the process of achieving the MDGs, the Cashman report also presents options for halting the waste of funds earmarked for development aid, using a complex, but balanced combination of legislative and financial measures, as well as market mechanisms.
I wish to stress, first and foremost, how pleased I was to read within the report the recommendation being made to the European Union to allocate at least half of the aid granted to the least developed countries and to identify the groups in the direst situation in these countries, with a particular focus on the situation of women, children and people with disabilities, as well as to incorporate more effectively the interests of these vulnerable groups into its development strategies. These groups are in a critical situation in many regions.
In September this year, as has already been mentioned, we will be given, I hope, at the UN high-level meeting a more detailed overview of the situation regarding development aid. In fact, the Cashman report expresses a very well-structured point of view, which is based on a philosophy inspired by sustainable development.
on behalf of the ALDE Group. - Madam President, I hope my colleague, Michael Cashman, and our colleagues will regard my remarks as a supplement and as a token of appreciation, rather than a revision. The MDGs allow us a unique point of entry into the human condition at the beginning of the 21st century. Therefore, it is critically important to come up with a new and fresh perspective, instead of offering that of the 20th century. It is a fact of our time that no development is possible without security, and vice versa. This is why we have tried to offer a more balanced approach to the MDGs, paying more attention to such regions as Central Asia, where poverty goes hand in hand with a lack of safety, insecurity, instability, forced child labour and even slavery.
In addition to the autocratic regimes in Uzbekistan and Turkmenistan, ethnic violence recently broke out in Kyrgyzstan. Dire straits, combined with instability and violence, may lead to a humanitarian catastrophe in the region. If we need proof that no durable and sustainable development exists without security, we have it here.
In addition to that, we cannot forget about extreme forms of poverty in such European countries as Moldova and Albania. Let us take, for example, some grave problems relating to health care. In Ukraine and Moldova 300 out of 10 000 people suffer from tuberculosis. The aforementioned countries do not fall into the category of least developed countries but they certainly fall into that of developing countries.
If the MDGs do not embrace the least stable and least secure countries, we will never achieve a viable, social and moral order there. Therefore, the time has come to expand our horizons. Although sub-Saharan Africa is crucial to us, we cannot confine the MDGs to this sole, familiar context. We are facing new challenges and we have to react to them. Last but not least, the MDGs are inseparable from the necessity to empower the least developed, developing and least secure countries so that they can shape their future themselves.
Welcome, Mr Piebalgs, Commissioner for Development. I should have liked to see Mr De Gucht, the Commissioner for Trade, at your side, as we in this House are now endeavouring to catch up within the next five years. The Millennium Development Goals are by no means on schedule, and yet we all put our signatures to them; we made promises. We promised - and I still remember the slogan, as I was working for development organisations at the time - to 'make poverty history'. History has yet to be written.
Yet this can be done. We can talk about 0.7% of our gross national product in aid, and even more. We can talk about new kinds of financial assistance, though this becomes more and more complicated in these times of economic crisis. Yet what we should really be talking about is a different means of coexistence, through fair trade. We are now patting ourselves on the back for being the world's largest providers of development aid, but in actual fact we should be patting ourselves on the back for being the largest consumer market.
If we were to engage in fair trade, a great deal of the assistance would probably be rendered unnecessary. Somehow it still seems simpler to provide assistance than to undertake to stop undercutting African small farmers. If we limit the opportunities for multinationals to evade taxes, very many coffers in Africa will be healthier. Also, when I see our approach to the voting lists for this resolution, with all the additions and deletions, I ask myself what has happened to the grand gesture; what has happened to our signal that we shall really attain the Millennium Development Goals within five years?
on behalf of the ECR Group. - Madam President, our rapporteur has done an excellent job and has made an appeal for Parliament to give 100% support to the report and to our efforts at the UN. My group is quite happy to give 99.9% support, with a few differences of opinion.
We keep talking about MDGs. What are these MDGs? Well actually there are eight Millennium Development Goals, and I think we should have had more. Had we had more, we would have achieved some of the targets that we have been trying to achieve faster. One of the things that is most important in eradicating poverty is to have stakeholderships, to be able to own something, to have property or to own a small business.
Members have travelled abroad and have seen millions and millions of slums in developing countries and hundreds and thousands of small businesses - garages, shops, repair shops, various people doing various things - at the side of the road as they travel in air-conditioned cars. The trouble is that none of those slums and none of those businesses are registered. They do not have a capital value. Should we be able to recapitalise those properties and those businesses, we would put nine trillion dollars' worth of capital assets into the hands of the leaders of the developing countries. Yes, nine trillion. That is larger than the entire debt that we have been worrying about in Europe and more than value of the stock markets in New York, London and Tokyo.
However, we have not found a way to capitalise on those properties and those businesses. They are outside the legal system. Had we been able to do that, we would have been able to eliminate poverty faster. This is what has happened in other parts of the world.
Madam President, my thanks go, in particular, to Mr Cashman for tabling this report, which received a great deal of support when we adopted it in the Committee on Development, and I very much hope that, as a Parliament, we will together succeed in making it clear immediately prior to the Council meeting that we consider the Millennium Development Goals to be tremendously important.
We also expect the Member States to be aware of their obligation to implement the Millennium Development Goals, in particular the obligations to which they have committed themselves, namely to pay the relevant share of the development aid. Mr Cashman quite rightly said that, as the European Union, we have a deficit of EUR 20 billion. What needs to be brought to the forefront is a very clear statement that we are fighting for these Millennium Development Goals to be implemented by 2015 and we will not allow this to simply be postponed to a later date, always with the justification that, at the end of the day, as Member States we would not be able to do this on account of the effects of the crises and we would be fully justified in postponing it. However, the fact that more than a billion people are living in poverty and hunger - there are even 1.5 billion just living in poverty - proof that in recent years poverty has even increased in certain regions of the world, in the sub-Saharan region for example, leaves us no other option than to insist very clearly on what we want in this regard.
Therefore I would also ask my fellow Members, particularly those from the Group of the European People's Party (Christian Democrats), not to water down the report any further with your amendments. This report represents a balanced mix of real demands, requirements and the necessary pressure that we need to exert, and we should not retract anything from any part of it.
I would even have gone further in a few places. I would also have made very specific demands for us not to sign or bring into effect any other treaty that does not serve to implement the Millennium Development Goals. In my view, we have come full circle. We not only need a coherent policy within development policy, but it has to be important for EU policy as a whole to engage in a tangible way in the fight against poverty and underdevelopment.
on behalf of the EFD Group. - Madam President, no one could fail to agree with the Millennium Development Goals formulated in 2000, and no one could fail to be astounded by the complete lack of reality in believing that such goals could be achieved by the target date of 2015.
Quite apart from the totally unrealistic timescales to achieve these gargantuan tasks, there is the amount of money that the report now says should be spent.
Where is the money to come from? Most countries in Europe, including Britain, are on the verge of bankruptcy, and only stringent public spending cuts will reverse the situation. In these circumstances the way to help poorer countries become more prosperous and alleviate their multitude of social ills is to stimulate the world economy.
We should not be thinking of more ways to tax those businesses that still make profits and drive them abroad beyond the EU's control. What we should do is the following: relax EU trade barriers and protectionist measures that restrict trade with poorer nations; dismantle the ever-increasing burden of regulation and red tape that is strangling businesses across Europe; abolish the European single currency and allow countries like Portugal, Italy, Ireland, Greece and Spain to return to the world of economic reality.
And, of course, Britain should leave the European Union as soon as possible.
(ES) Madam President, ladies and gentlemen, the fight against poverty and the other Millennium Development Goals should unite us all. I therefore regret the fact that some political groups have introduced certain issues that might make it difficult to achieve that unanimity.
They are moral issues, such as proposing abortion as a method of birth control, or economic issues, such as introducing a tax on currency transactions. I think that this tax would be very difficult to implement, control and collect, and if it were not adopted across the board, especially in the main financial blocks, transactions would be moved to the countries where it was not in force.
I regret that the report, which contains many positive points, will not receive unanimous support from all the political groups because of these particular issues.
(IT) Madam President, Commissioner, ladies and gentlemen, I thank the rapporteur, Mr Cashman, for the work he has carried out, and for reminding us of the importance of the New York summit.
Europe has a great opportunity: that of presenting itself as a world partner for development. The information we have is still alarming: in 2009, a billion people suffered chronic hunger, and this figure has risen today with the economic crisis. We must add to this the damage caused by climate change, a factor that continues to magnify the problems that we have been trying to keep under control.
We must recognise that the targets we set ourselves in 2000 were certainly ambitious and could only have been met by donor countries. In the light of these commitments toward developing countries, it is sad to see that some European countries are falling so far short of their agreed commitments. It is disappointing, for example, that my country - Italy - is now contributing a distressingly low 0.16% of GDP.
We must introduce a binding commitment for all countries to reach 0.7 % of GDP by 2015, as established by the European Commission. All countries must feel it is their moral duty and political obligation to uphold this commitment. The outstanding work by the rapporteur, Mr Cashman, enables the European Parliament to play a key role in defending people's dignity.
Madam President, the Millennium Development Goals are sure not perfect, but what makes them great and different is that they demand measurable progress, and because they are measurable we can see that we are not on track currently and we need to reinforce our efforts.
The EU institutions - and that includes us - can do a lot to reach the targets. For example, we can use the reform of the fisheries policy to support fisherwomen and fishermen in developing countries rather than industrialised fishing companies. We can use the CAP reform to focus on sustainable agriculture and eliminate all direct and indirect export subsidies - and we can stop ACTA, for which the Commission still has not delivered the proof that it will not hinder access to medicine and technology transfer. And we can finally recognise that you cannot achieve maternal health without women's rights.
All these example show that development policy is more than a small field. Aspects of development policies can be found in all our committees, and we should be aware of that. Without policy coherence - and that is not just any coherence, but it is policy coherence for development as it is stated in Article 208 of the Lisbon Treaty - we will not get anywhere. And this we should also take into account when designing the External Action Service.
Finally, I would like to know from the Commission what its plans are for the post-MDG commitments that we will also have to talk about at some point.
(FR) Madam President, ladies and gentlemen, we must admit it is deplorable that two-thirds of the way along we should be so far from achieving the original objectives set by the Millennium Development Goals. Even though we are in a period of crisis, the least we can do is demand that all developed countries - including the European Union - keep their promises, especially to poor countries, by granting 0.7% of their GNI to development aid.
Moreover, under the Economic Partnership Agreements between the EU and the African, Caribbean and Pacific Group of States, which I follow closely as a member of the Joint Parliamentary Committee, too large a share of funds is earmarked for trade at the expense of programmes enabling the Millennium Development Goals to be achieved. In my view, it is necessary to redress this situation for the benefit of the Millennium Development Goals within the framework of these agreements.
(RO) I would like to begin by emphasising how important I feel it is for the EU to promote an ambitious action plan during the review conference in New York. It must also adopt, as a matter of urgency, specific new measures enabling us to honour all our promises of solidarity with the most disadvantaged groups on the planet.
The conclusions adopted by the Council just today mark, from this perspective, a step in the right direction because I would say that Europe needs to remain in the forefront of combating poverty and a credible partner in the global pact for development, entered into by accepting the Millennium Development Goals. In order to achieve these objectives we need, as you are all aware, not only to find new development aid resources, but also the political will to turn these objectives into reality.
On the other hand, I think it is the right time for us to consider integrating automatically an approach based on human rights into all the measures adopted with the aim of achieving the Millennium Development Goals. Respect for human rights and the promotion of mechanisms fostering accountability are extremely important in terms of improving the conditions of those living in poverty and, ultimately, of achieving the MDGs.
I would also like to highlight some problem areas in the Cashman report. The Group of the European People's Party (Christian Democrats) cannot accept the unilateral introduction of a Tobin-type tax, as specified in paragraph 8, because it is hard to reconcile this with the idea of funding global public goods. In addition, it is difficult to support the notion of writing off the developing countries' debts, which features in paragraph 13, while there are debates going on about the need for these countries to assume their own responsibility for the development process and achieving the Millennium Development Goals.
Finally, paragraph 42 deals with matters relating to our individual freedom of conscience. I do not believe that it is right for us to impose on Member States the position they should adopt on abortion.
(DE) Madam President, ladies and gentlemen, achievement of the Millennium Development Goals by 2015 is crucially dependent on how much money the rich industrialised nations make available for combating hunger and poverty, reducing child and maternal mortality and combating malaria and AIDS.
Our conclusion is sobering. Our promises will not be met. Prior to the financial crisis, we in Europe, as rich industrialised nations, had promised the poorest countries USD 50 billion for this year, 2010. It will be significantly less than that: around USD 36 billion. Even the agreed twelve-point action plan, according to which the wealthy countries want to give 0.7% of their gross national income in development aid, will not be fulfilled. Some countries are setting a good example, but my country, Germany, does not look good. We ought to follow the example of other countries like Sweden, Luxembourg, Belgium, Ireland, the United Kingdom and even Spain.
(ES) Madam President, Commissioner, Mr Cashman, in 2000 we defined and identified the goals that we should achieve in order to fight poverty, exclusion and inequality, but we also did something even more important: we made specific commitments and we created a global impetus that has been supported by governments, non-governmental organisations and developing countries themselves.
Since then we have made progress, but not enough, and the crisis is causing us to move backwards. A few minutes ago we were given the Eurosceptic and selfish perspective that we needed to return to realism. I would like to say that realism today means fighting to change the global reality; it means supporting this report tomorrow in plenary and supporting the Council, which in the second conclusion of its meeting today said that it is possible to achieve by 2015 what we set out to do in 2000.
(RO) I wish to refer to paragraph 22 of the motion, which calls on the European Union to put an end to agricultural export subsidies and 'other harmful aspects of our farm policy'. I believe that this type of approach is risky as European agriculture cannot survive without these subsidies, especially at this time of serious economic crisis and wild price fluctuations.
European farmers are, at any rate, heavily burdened by the conditions stipulated for product quality and animal welfare which they must comply with, putting them at a disadvantage to external competitors. I believe that any removal of export subsidies would be a mistake entailing serious consequences and I call on my fellow Members to vote against this paragraph.
Madam President, I thank the rapporteur, Mr Cashman, for this report and the passionate presentation of it.
I am particularly grateful about his paragraphs 48, 49 and 50 on food security. I actually think his explanatory note is much stronger than the paragraphs in the report, because we have a real problem in the European Union. We are spending less and less of our development aid budget where it is needed most - that is, in subsistence agriculture and among peasant farmers. The figures - and they were in our resolution on food security in January 2009 - are as follows: we have reduced the amount of development aid devoted to agriculture and rural development from 17% in 1980 down to just 3% in 2006.
Perhaps the Commission will tell us what actions they are taking to address that - and I see a nodding head, so I am hopeful - and also to get governments in African countries to recognise that hunger exists in the rural areas where people could actually farm if they had the tools.
I disagree fundamentally with paragraph 22. You know the reasons. We should not go alone on this, and export refunds are not the problem.
(EL) Madam President, I should like to thank Mr Cashman for the exceptional work which he has done. We really must all warmly support this report and send a message to the Member States that they must be faithful to their obligations to implement the Millennium Goals to combat poverty.
In the midst of this economic crisis which - let us not forget - may harm us, but it is also harming developing countries, it is often the products of developing countries which we do not consume and, in these countries, poverty is increasing, all these indicators that we want to address with the Millennium Goals are increasing.
At the same time, climate change, which we caused, is aggravating access to food, water and health services and is aggravating health itself. We therefore need additional resources to combat climate change and to help these countries adapt to climate change.
At the same time, however, we must also be faithful to the Millennium Goals. That is why these resources must be independent. I welcome the declaration made by Commissioner Hedegaard that the Commission supports this call.
(IT) Madam President, ladies and gentlemen, it is difficult to respond to the appeal by the rapporteur, Mr Cashman. He has called upon all groups to put their party differences aside and back this report despite the fact that the report contains some elements of a clearly ideological nature.
For instance, paragraph 42 of the report, concerning the commitment to safe abortion and family planning, insinuates principles that we cannot share by the back door. As Europe, we are not calling on States to finance life, or to finance responsible motherhood and parenthood, or to support the continuation of pregnancies, but we are calling on States to finance the instrument of pregnancy termination as a contraceptive or as a birth and population planning tool.
On this point we are always bound to disagree. We categorically disagree with a form of State eugenics that backs death and does not back life, that supports the termination of pregnancy yet does not support those who choose to end a pregnancy because of socioeconomic disadvantage.
(EL) Madam President, I thank the rapporteur for the excellent work he has done. In fact, failure to achieve the intermediate goals should be an acute cause of concern to us, both due to the unwillingness demonstrated by certain Member States and due to the objective economic weaknesses caused by the crisis.
Allow me to comment on one specific point: intermediate goal 8, which refers to aid from developed to developing countries, a point to which several fellow Members have already referred. Even though the intermediate goal was to increase aid to developing countries to 0.56% of global GDP, today we have only reached 0.3% at global level, in other words half the planned goal, and we have only reached 0.4% at European level. To this is added the ethical dilemma as to whether the resources at our disposal are being channelled where they are needed, to those who really need them, and are not being squandered through corrupt practices and governments.
I will close by stressing that we need a development philosophy, an economic approach to this situation and not simply to sometimes assuage the guilt felt by developed countries towards developing countries.
(DE) Madam President, the Millennium Development Goals are without doubt important if we are to ensure the poorest of the poor are able to live a dignified life in their own country. Anyone with a reasonable basis for survival in his home country will not need to place himself in the hands of people-smugglers. I would also like to give special emphasis to the fight against serious diseases, particularly those affecting mothers and children. However, in this regard we should also remind the pharmaceuticals industry of its obligation and ensure that an increasing supply of generic medicines can be provided.
On the other hand, if we provide development aid we should also expect cooperation. In this connection, I expect cooperation from the recipients in respect of the repatriation of illegal migrants to their relevant countries of origin. Finally, we also need to take particular care to ensure that the funds are used in a sustainable and comprehensible way. Taxpayers' hard-earned money must not disappear into mysterious channels.
One thing is perfectly clear: the output capacity of our Member States is severely strained, and the quicker we recover - that is, the quicker the EU recovers - the sooner we will have the ability to provide long-term sustainable aid.
(DE) Madam President, I would particularly like to thank Mr Cashman. Development aid and the fight against poverty must not be a form of charity policy - by applying the carrot and stick principle, for example. On the contrary, we need reliable, predictable, sustainable framework conditions which enable people to live and work in decent conditions and to make a living. We should not merely look at faceless numbers; we need to consider the people affected and their fate. We should not waste our energy coming up with excuses as to why we cannot, or do not want to, fulfil our obligations. We should instead use our energy to hold a serious debate on the proposals for financing development aid that have been put forward here - for example the financial transaction tax.
Member of the Commission. - Madam President, it was a fascinating debate. I would just take a couple of points that I think require some clarification.
The Millennium Development Goals should and can be achieved, and I say this with full responsibility. It is not only my view; it is also the United Nations' view. It is the view of the developed and the developing world and we need to make an effort.
It is also important that this House calls very strongly for commitment of 0.7% of GNI. I know that it is part of sovereignty that every country decides on its budget, but, if Parliament will not call for it, who else will do it with such a strong voice? It is true that we need to be accountable, but Parliament has a lot of power in this issue. You should not underestimate your strength on this issue, and I believe that it is very important that it should be done.
I believe that it is important also to strengthen our relations with sub-Saharan Africa. I know that there have been a lot of disappointments, but being new in this job and really looking for all the complex of issues with the colonial past, Cold War years, and development, I believe sub-Saharan Africa deserves particular care and particular attention.
The trade issue is important to address and it should be fair trade, but we know that until now these unilateral trade preferences have not helped the countries evolve. They have not been substantial in regional trade either, and our approach now is really to create fair trade conditions, investment for trade and in particular looking for regional trade. I believe that is the right approach and we need to strengthen it. I will work together with my Trade Commissioner. He was, for a short while, also Development Commissioner and he takes these things very close to his heart.
Tax evasion and illicit flows are an important issue but I believe that part of the responsibility lies with the G20 and us to make a very strong global system so that tax evasion and illicit flows are impossible. We also pay particular attention in our projects to support a property register, because, definitely, growth is not possible without a strong property register and legal systems that support it.
On rural and food security issues, it is true that it is a focus of our policy, but part of the money for food security comes through our budget support and that way statistics do not always correctly reflect them. We need to think how to better reflect them, but a clear commitment is demonstrated by our food facility and the money put towards its construction.
I would finish with a call which Michael Cashman made: that this report really deserves cross-party support. I know that some issues are divisive but they should not divide Parliament in strong support for this report. We need this support because society needs it and if Parliament will give overwhelming support for the report, it will be easier for the Communities that care for development cooperation policy really to push forward this agenda and be more successful.
rapporteur. - Madam President, Commissioner, I would like to thank you for your closing words. I absolutely agree with you.
It has been an interesting debate. I want to thank the shadow rapporteurs, who I have really enjoyed working with - Mr Svensson, Mr Donskis, Mrs Sargentini, Mrs Zimmer and all of the others. My memory sadly escapes me - it is something to do with age. Let me say about age - I do not want to live more years and witness more suffering, more hunger, more poverty, and increasing mortality rates amongst women giving birth and amongst children under five. I want us to see these MDGs achieved.
I would say to those who have spoken with some reservation about elements of this report: let us not turn around to our citizens and say that we failed to agree and we failed to vote in favour of that report because it had elements within it that I could not vote for. What kind of signal does it send to people living in poverty and deprivation - without water, without access to health care, without access to education, without access to an equal life - that somehow in a debate in Brussels there were elements within a report that prevented us from doing the right thing for the majority of this planet?
I urge all the colleagues here today to please vote in favour of this report tomorrow - not for me, because Michael Cashman will go back to a home with running water, with health care, will be loved and hopefully be nursed into amnesia and old age. But think of that child or that woman dying in childbirth, think of that child dying through malaria or diarrhoea or TB or AIDS or HIV, and of the young woman denied access to education so that she cannot empower herself for the rest of her life. Think not of us here but think of those outside.
The debate is closed.
The vote will take place on Tuesday 15 June 2010.
Written statements (Rule 149)
Against the background of worldwide demographic change, rapid population growth and the increasing scarcity of resources, we need to take far-reaching measures on development cooperation. Eradicating poverty and hunger, providing access to education and improving health, among other things by combating disease, must be given the highest priority in the Millennium Development Goals. The European Union must make an urgent contribution to development cooperation as part of its trade policy and international cooperation. Its main objective must be to promote the autonomy, independence and initiative of the relevant countries. It is also important to ensure that the financial measures in this area have the desired impact and achieve their clearly defined objectives. In my opinion, one of the key models for a sustainable circular economy based on fair rules is the eco-social market economy, which is based around small-scale, multifunctional agriculture. The aim of the Millennium Development Goals should therefore be to promote a small-scale agricultural model which is independent and resistant to crises, has the farming family at its heart and encourages the development of expertise that has grown up out of the local culture and is designed to meet regional needs. This sustainable form of agriculture is a means of developing regional independence and guaranteeing the supply of food, while taking environmental and social factors into consideration.